Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 29, 2006                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  131776                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 131776
                                                                    COA: 266461
                                                                    Oakland CC: 2001-179864-FC
  CHRISTOPHER A. JOHNSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 7, 2006 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 29, 2006                   _________________________________________
           p1120                                                               Clerk